DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s response filed 29 July 2022 has been received and entered.  Claims 1-4, 7, 9-10, 12-14 have been amended, claims 8 and 11 have been canceled and claims 15-27 have been added.  Claims 1-7, 9-10, 12-27 are currently pending.
	Applicant argues that the claims have been amended “such that the restriction requirement is no longer applicable”.  Applicant states that the claims are now directed to methods of preparing a sample, a method of treatment and a sample and that “these claims do not lack a unity of invention”.  Applicant elects “the method claims which are claims 1-14 and 17-26”.
	Applicant’s arguments have been fully considered, but are not found to be persuasive.  The previous Lack of Unity was based on the originally filed claims which were directed to (1) a method of diagnosis and (2) an anti-ADM antibody.  The newly amended and newly filed claims are directed to 4 different inventions from what was previously presented.  Additionally, the newly presented inventions lack unity of invention for the reasons provided below.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 3, 5-7, 17-23, drawn to a method of preparing a sample comprising a fluid and a binder.
Group II, claim(s) 2, 4, drawn to a method of preparing a sample comprising a fluid and multiple binders.
Group III, claim(s) 9,-10, 12-14, 24-27, drawn to a method of treatment.
Group IV, claim(s) 15-16, drawn to a sample.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Agent to be administered in claim 9 selected from an (1) antibody and (2) anti-ADM non-Ig scaffold. 
The identified species lack unity of invention because the two species are distinct compounds as one is an antibody and the other is NOT an antibody (i.e. non-Ig).  Therefore, the two compounds lack a common structure which provides for a common function.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  no claim is generic.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of a sample comprising bodiliy fluid from a subject and a binder to mature ADM-NH2, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ohta et al. (Clin. Chem. 45(2):  244-251, 1999).  Ohta et al. disclose an assay for mature adrenomedullin utilizing monoclonal antibodies (i.e. binder to mature ADM-NH2).  Because Ohta et al. teach an assay for mature adrenomedullin, the reference necessarily teaches a method of preparing a sample comprising a bodily fluid and a binder for mature ADM-NH2 (see Materials and Methods beginning at page 244).  Therefore, this feature cannot serve as the basis of unity as it is not a special technical feature as it does not make a contribution over the prior art of Ohta et al.  Therefore, the inventions of Groups I-IV lack unity of invention.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891. The examiner can normally be reached M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine J Saoud/Primary Examiner, Art Unit 1647